DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 22 March 2021.  Claims 1, 11, 15 and 18 have been amended.  Claims 5-7, 13, 16, 17, 19 and 20 were previously withdrawn.  Claims 1-20 are pending in this application.  Claims 1-4, 8-12, 14, 15 and 18 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
 
Examiner’s Initiated Interview
In the interest of compact prosecution, the Applicant was contacted on 23 March 2021 with a proposed amendment as set forth in the attached Examiner’s Initiated Interview Summary.  No agreement could be reached with respect to new matter issues 

Response to Arguments
Applicant’s arguments, see Remarks, pgs. 5-6, filed 15 March 2021, with respect to rejected claims 1-4, 8 and 15 under 35 U.S.C 102(a)(1)/(a)(2) have been fully considered and are persuasive in light of the claim amendments filed on 15 March 2021.  The rejections of claims 1-4, 8 and 15 have been withdrawn. 

Applicant's arguments see Remarks, pgs. 5-6, filed 15 March 2021, with respect to rejected claim 18 under 35 U.S.C 102(a)(1)/(a)(2) have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, “Claims 15 and 18 have each been amended similar to claim 1.”  (see Remarks, pg. 6, paragraph 4)  The Examiner respectfully disagrees.

Claim 18 does not similarly incorporate the limitation of “control speeds of the plurality of fans based on an exponential function of a quantity of the plurality of 

Applicant’s arguments, see Remarks, pgs. 6-8, filed 15 March 2021, with respect to rejected claims 9-12 and 14 under 35 U.S.C 103 have been fully considered and are persuasive in light of the claim amendments filed on 15 March 2021.  The rejections of claims 9-12 and 14 have been withdrawn.

Claims 11 and 14 stand rejected under 35 U.S.C. 112(b) and claim 18 stands rejected under 35 U.S.C 102(a)(1)/(a)(2) as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “an exponential function” in line 2 and claim 1 recites “an exponential function” in lines 4-5.   It is unclear whether the recited limitation of “an 

Claim 1 recites “... control speeds of the plurality of fans based on an exponential function of a quantity of electronic components a measure temperature.” in lines 4-6; and claim 14 recites “… the fan controller is configured to control the plurality of fan in accordance with a step-wise function based on a temperature and based on the quantity of the electronic components.” in lines 1-3.  The method of control for a plurality of fans in claim 14 is different from that in claim 1; hence, claim 14 is rendered indefinite.  Examiner’s Note: Neither the claims nor the speciation disclose how the fan control is controlled using two both exponential and a step-wise functions (see U.S. Patent Publication No. 20200323102 A1 (instant application), pg. 2, par. [0024] recited below for brevity).  

U.S. Patent Publication No. 2020/0323102 A1 discloses:
In accordance with embodiments, the controller 114 may control fans based on a quantity of electronic components, temperature, and one or more other factors.  For example, the fan curve may be represented by the equation Y=N.sup.a+T.sup.b+c, where Y=fan speed (RPM), N=number of device, and T=ambient inlet temperature.  a, b, and c represent various coefficients.  It is noted that the equation may include additional components for determining fan speed.  Also, it is noted that various other factors can be provided for the number of devices and temperature to affect the fan speed.  An example of representation of this curve is depicted in FIG. 4, which is a graph depicting fan speed as a function of electronic component count and ambient temperature.  More generally, for example, a curve of the fan speed may be represented by any other suitable step-wise function based on electronic component count, a 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0239067 A1 (hereinafter Lovicott).

As per claim 18, Lovicott discloses a method comprising: 
providing a plurality of fans (Fig. 1, element 330; i.e. 330-1 through 330-n) configured to provide air to a plurality of electronic components (pg. 3, par. [0032], pgs. 4-5, par. [0045] and pg. 6, par. [0062]; i.e. par. [0032] - “Components included within information handling system 100 may be highly customizable and prone to change 
controlling speeds of the plurality fans based on a quantity of the electronic components (pg. 6, par. [0061] and [0062]; i.e. a fan speed determiner of a baseboard management subsystem (see Fig. 3, elements 300 and 320 and Fig. 4, elements 320 and 410) determines a fan speed value based on inventory information including a quantity corresponding to each component or set components) and a measured temperature (pg. 8, par. [0075] and pg. 10, par. [0084]; i.e. par. [0084] – direct fans to operate at a speed based upon an ambient temperature measured within the information handling system and other parameters that suit a particular embodiment).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Claims 1-4, 8-10, 12 and 15 are allowed.



Reasons for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Numerous U.S. Patent Publications; e.g.  U.S. Patent Publication No. 2014/0032011 A1 discloses systems and methods for information handling system thermal control that employ configuration-based temperature feedback; U.S. Patent Publication No. 2016/0239067 A1 discloses a baseboard management control subsystem that determines a fan speed value associated with a fan speed used to cool a particular hardware configuration of an information handling system; and U.S. Patent Publication No. 2019/0239385 A1 discloses a system and method to control fan power for an electronic device based on cooling requirements

However, none of the prior art of record, alone or in combination, expressly or fairly suggest a system comprising of a fan controller configured to control fan speeds based on an exponential function of a quantity of a plurality of electronic components and a measured temperature.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to air cooling systems.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117